Case 1:19-cv-10256-GHW Document 172-3 Filed 03/24/21 Page 1 of 2




    Exh
      ibi
        t3
      Case 1:19-cv-10256-GHW Document 172-3 Filed 03/24/21 Page 2 of 2




                                              EXHIBIT 3
                    The departure dates of the twelve associates plaintiff has alleged to

defendants as potential comparators 1 are as follows:


                         •   Associate 1: April 5, 2019

                         •   Associate 2: August 18, 2017

                         •   Associate 3: March 30, 2018

                         •   Associate 4: July 31, 2015

                         •   Associate 5: January 4, 2019

                         •   Associate 6: January 31, 2020

                         •   Associate 7: March 16, 2018

                         •   Associate 8: November 21, 2018

                         •   Associate 9: February 4, 2021

                         •   Associate 10: June 8, 2018

                         •   Associate 11: March 22, 2019

                         •   Associate 12: July 31, 2020



                    Averaged out, these associates were at the Firm 89.6 days, or approximately

three months longer than plaintiff.

                    The departure dates of the seven associates (Associates 3, 5, 6, 7, 8, 9, and

10) plaintiff cites in paragraph 644 of the Proposed Third Amended Complaint (ECF 167-

1), on average, were at the Firm 193.6 days, or six to seven months, longer than plaintiff.




1
    Defendants do not concede that any of these associates are in fact appropriate plaintiff “comparators.”


                                                        1
